344 S.W.3d 861 (2011)
Lana CAMP, Appellant,
v.
TRAVEL CENTERS OF AMERICA, LLC and TA Operating Corp. d/b/a Travel Centers of America, Respondents.
No. WD 72810.
Missouri Court of Appeals, Western District.
June 7, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 5, 2011.
Application for Transfer Denied August 30, 2011.
Christopher Schappe, Columbia, MO, for appellant.
Michael R. Baker, Thurlow D. Schauffler, and Jill R. Jackson, Columbia, MO, for respondents.
Before Division Two: JAMES M. SMART, JR., Presiding Judge, MARK D. PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Lana Camp appeals from the trial court's grant of summary judgment in favor of Travel Centers of America. Camp contends that the trial court erred in granting summary judgment because: (1) the trial court misinterpreted and misapplied section 537.060 in determining the scope of a general release she signed; and (2) there is a genuine issue of material fact in dispute about whether the general release covered Travel Centers because the release is vague, ambiguous, confusing, and conflicting. We affirm. Rule 84.16(b).